      Case
       Case:
           3:18-cv-04865-EMC
             19-70031, 04/23/2019,
                               Document
                                   ID: 11273906,
                                          212 Filed
                                                 DktEntry:
                                                    05/22/19
                                                           10, Page
                                                               Page11of
                                                                     of22




                  UNITED STATES COURT OF APPEALS                      FILED
                            FOR THE NINTH CIRCUIT                     APR 23 2019
                                                                  MOLLY C. DWYER, CLERK
                                                                    U.S. COURT OF APPEALS
In re: BRIDGESTONE INVESTMENT                No.   19-70031
CORPORATION LIMITED.
______________________________               D.C. No. 3:18-cv-04865-EMC
                                             Northern District of California,
BRIDGESTONE INVESTMENT                       San Francisco
CORPORATION LIMITED,
                                             ORDER
              Petitioner,

 v.

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF
CALIFORNIA, SAN FRANCISCO,

              Respondent,

KALMAN ISAACS; FNY INVESTMENT
ADVISERS, LLC; ELON MUSK; TESLA,
INC.; CARLOS MAIA; GLEN
LITTLETON; JIRI KULIK; JASON HAN;
ESMAEIL RIAHI; DEEPAK MEHTA;
RAGHUNATH NAMA; ANDREW E.
LEFT; PROTECTO INFORMATIKAI
SZOLGALTATO KORLATOLT
FELELOSSEGU TARSASAG; THIERRY
BOUTIN; ABRAR SHIRAZI, Dr.; VILAS
CAPITAL MANAGEMENT LLC; JAMES
JOHNSON; TEMPUS INTERNATIONAL
FUND SPC; OPPORTUNITY UNIQUE
FUND INC.; DONALD FREELAND;
ALVIN ABRAMS; CHRISTOPHER
LYMAN; RAJINDER GAUR; DANY
DAVID,
       Case
        Case:
            3:18-cv-04865-EMC
              19-70031, 04/23/2019,
                                Document
                                    ID: 11273906,
                                           212 Filed
                                                  DktEntry:
                                                     05/22/19
                                                            10, Page
                                                                Page22of
                                                                      of22




                Real Parties in Interest.

Before: O'SCANNLAIN, W. FLETCHER, and WATFORD, Circuit Judges.

      The petition for a writ of mandamus and responses are referred to a merits

panel. The Clerk shall calendar this case on the next available oral argument

calendar.




                                            2                                19-70031
